United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-7051                                                      September Term, 2021
                                                                  FILED ON: APRIL 26, 2022

DONALD A. BURNS,
                        APPELLEE

v.

WALTER C. ANDERSON,
                  APPELLANT


                            Appeal from the United States District Court
                                    for the District of Columbia
                                        (No. 1:16-mc-02509)


        Before: SRINIVASAN, Chief Judge, TATEL and PILLARD, Circuit Judges.

                                          JUDGMENT

        This appeal was considered on the record from the United States District Court for the
District of Columbia and on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir.
R. 34(j). The Court has accorded the issues full consideration and determined that they do not
warrant a published opinion. See D.C. Cir. R. 36(d). For the reasons stated below, it is hereby

        ORDERED and ADJUDGED that the judgment of the district court be affirmed.

        Appellant, Walter Anderson, challenges a civil contempt order that the district court issued
against him for violating an injunction. The injunction required Anderson to obtain court approval
prior to “transferring or disposing” of any “interest . . . or . . . asset that he has received or may in
the future receive” as a result of his mother’s passing. Order at 1, Burns v. Anderson, No. 16-mc-
02509 (D.D.C. Nov. 13, 2019). Yet without seeking court approval, Anderson disclaimed any
interest he had in his parents’ trust (“Trust”). Anderson argued to the district court that he did not
violate the injunction because he could not have “transferr[ed] or dispos[ed]” of Trust “assets” that
he never owned. Appellant’s Br. 17. In a thorough and well-reasoned opinion, the district court
rejected this argument, explaining that, as a beneficiary of the Trust, Anderson possessed an
“interest” in it even if he never owned its “assets.” Burns v. Anderson, No. 16-mc-02509, 2021
WL 1840368, at *3 (D.D.C. May 7, 2021). Moreover, the district court explained, “it is irrelevant
that Anderson never owned . . . Trust assets before his disclaimer,” because the injunction also
covers assets or interests that Anderson “‘may in the future receive’ from his late-mother’s estate.”
                                                 2

Id. (quoting the injunction).

        On appeal, Anderson renews his argument, this time relying on a transitive tangle of
dictionary definitions and Virginia law, but none of this comes close to demonstrating that the
district court abused its discretion in finding that Anderson violated the injunction. See
International Assoc. of Machinists & Aerospace Workers v. Eastern Air Lines, Inc., 849 F.2d 1481,
1486 (D.C. Cir. 1988) (“The standard of review on an appeal from a finding of civil contempt is
whether the District Court abused its discretion.”). Because Anderson failed to raise his remaining
arguments in the district court, and because he has identified no “‘exceptional circumstances’” that
would excuse his failure, they are forfeited. Flynn v. Commissioner of IRS, 269 F.3d 1064, 1068–
69 (D.C. Cir. 2001) (“Generally, an argument not made in the lower tribunal is deemed forfeited
and will not be entertained absent ‘exceptional circumstances.’”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after the resolution of any
timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41.

                                           Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk